 

Exhibit 10.2

 

 

 

FIFTH AMENDMENT TO LEASE

 

This FIFTH AMENDMENT TO LEASE ("Amendment") is made and entered into as of
November 24, 2014, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited
liability company ("Landlord"), and CARDICA, INC., a Delaware corporation
("Tenant").

 

r e c i t a l s :

 

A.     Landlord and Tenant are parties to that certain Office Lease dated April
25, 2003 (the "Office Lease"), pursuant to which Tenant currently leases
approximately 29,614 rentable square feet of space (the "Premises") in the
building (the "Building") located at 900 Saginaw Drive, Redwood City,
California. The Office Lease, as amended by (i) the First Amendment dated
January 21, 2004, (ii) the Second Amendment to Office Lease Agreement dated
November 19, 2007, (iii) the Third Amendment to Office Lease Agreement dated as
of November 17, 2009, and (iv) the Fourth Amendment to Lease dated as of
November 11, 2010, is referred to herein as the "Lease".

 

B.     The parties desire to amend the Lease on the terms and conditions set
forth in this Amendment.

 

a g r e e m e n t :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

 

Condition of the Premises. Landlord and Tenant acknowledge that Tenant has been
occupying the Premises pursuant to the Lease, and therefore Tenant continues to
accept the Premises in its presently existing, "as is" condition, except as
expressly set forth in this Amendment. Subject to the terms and conditions set
forth herein, Landlord shall, on a one (1)-time basis at Landlord's sole cost
and expense, perform the following work (the "Improvements") utilizing Building
standard methods, materials and finishes: (i) replace the existing HVAC unit
known as "AC1" with a reasonably comparable Building standard HVAC unit, and
(ii) balance the existing HVAC system for the Premises in its current
configuration. Tenant shall make no changes, additions or modifications to the
Improvements or require the installation of any items requiring other than
Building standard materials, components or finishes (it being expressly
acknowledged and agreed that Landlord's obligations are limited to the
performance of the Improvements as identified above). Tenant hereby agrees that
the construction of the Improvements shall in no way constitute a constructive
eviction of Tenant from the Premises nor entitle Tenant to any abatement of
rent. Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the performance of the Improvements, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Improvements, or for any inconvenience or
annoyance occasioned by the Improvements. Landlord hereby agrees that it shall
use commercially reasonable efforts to perform (or cause to be performed) the
Improvements in a manner designed to minimize interference with Tenant's use of
the Premises and Tenant's business operations. All Improvements shall be deemed
Landlord's property under the terms of this Lease.

 

Second Extended Lease Term. Pursuant to the Lease, the Lease Term is scheduled
to expire on August 31, 2015. Landlord and Tenant hereby agree to extend the
Lease Term for a period of thee (3) years, from September 1, 2015, through
August 31, 2018 (the "Second Extended Term."), on the terms and conditions set
forth in this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

 

Rent.

 

Base Rent. Prior to September 1, 2015, Tenant shall continue to pay monthly
installments of Base Rent for the Premises in accordance with the terms of the
Office Lease. Commencing on September 1, 2015, and continuing through the Second
Extended Term, Tenant shall pay monthly installments of Base Rent for the
Premises as follows:

Period During Second Extended Term

 

Annual
Base Rent

   

Monthly Installment
of Base Rent

   

Monthly Rental Rate
per Square Foot

                           

September 1, 2015 – August 31, 2016

  $ 977,262.00     $ 81,438.50     $ 2.75                            

September 1, 2016 – August 31, 2017

  $ 1,006,579.86     $ 83,881.66     $ 2.83                            

September 1, 2017 – August 31, 2018

  $ 1,036,777.26     $ 86,398.10     $ 2.92  

 

Additional Rent. Tenant's Pro Rata Share, Tenant's Monthly Expense and Tax
Payment and all other monetary obligations of Tenant under the Lease shall
remain in full force and effect, and shall not be modified by this Amendment.

 

Option Right; Must-Take Space.

 

Option Term. Notwithstanding any provision to the contrary contained in the
Lease, Landlord and Tenant hereby acknowledge and agree that Tenant shall
continue to have one (1) option to extend the Lease Term following the
expiration of the Second Extended Term pursuant to the terms set forth in
Section 6 of the First Amendment; provided that (i) all references therein to
"two (2) years" are hereby amended to be "three (3) years", and (ii) all
references therein to "Extended Term" are hereby amended to be "Second Extended
Term.

 

Must-Take Space. In the event that (i) Tenant exercises the Option Term pursuant
to the terms of Section 6 of the First Amendment (as amended by Section 5.1
above), and (ii) that certain space in the Building containing approximately
10,353 rentable square feet and commonly known as Suite 200 (the "Must-Take
Space") is or will be available for lease to third parties at any time during
the period commencing on September 1, 2017 and ending on November 30, 2018 (the
"Must-Take Conditions"), and only in the event each of the Must-Take Conditions
(i and ii) are satisfied, then Tenant hereby acknowledges that during the Option
Term, as provided below, Tenant shall lease from Landlord and Landlord shall
lease to Tenant the Must-Take Space effective as of the "Must-Take Commencement
Date" (as that term is defined below) pursuant to the terms hereof, and the
Premises shall be expanded to include the Must-Take Space. In the event that the
Must-Take Space is not or will not be available for lease to third parties at
any time during the period commencing on September 1, 2017 and ending on
November 30, 2018, then Landlord hereby acknowledges that Tenant shall be
entitled to exercise the Option Term pursuant to Section 5.1 above for the
Premises only (i.e., without any obligation to lease the Must-Take Space). In
connection with the Must-Take Space, Landlord hereby agrees to deliver a prior
30 days advance notice to Tenant before September 1, 2017 regarding whether the
Must-Take Space is then or will be available for lease to third parties at any
time during the period commencing on September 1, 2017 and ending on November
30, 2018.

 

Delivery of the Must-Take Space. Tenant shall accept delivery of the Must-Take
Space from Landlord, and Landlord shall deliver the Must-Take Space to Tenant,
at any time between September 1, 2017 and November 30, 2018 (the "Must-Take
Delivery Period"). Upon Tenant's request, Landlord shall inform Tenant of the
estimated date of delivery of the Must-Take Space. Notwithstanding the
foregoing, Landlord shall have no liability to Tenant for any damages resulting
from any delay in delivering possession of the Must-Take Space to Tenant on any
particular delivery date designated by Landlord or designated in this Lease, or
during the Must-Take Delivery Period, if such delay is caused by the holding
over of a previous tenant of the Must-Take Space, and further provided that
Landlord, at its expense, shall take all actions reasonably necessary, including
any required legal proceeding, to secure possession of the Must-Take Space prior
to the last day of the Must-Take Delivery Period, if possible, or if not
possible by such date, as soon thereafter as possible.

 

Rent and Term. The Must-Take Space shall become part of the Premises for all
purposes hereunder effective as of the Must-Take Commencement Date, and, except
as otherwise provided in this Section 5.2, shall be subject to every term and
condition of this Lease and accordingly, the Base Rent and additional rent for
the Must-Take Space shall be at the same rate, and shall thereafter be escalated
in the same manner, as the then current "Base Rent" and additional rent, for the
Premises, as such Base Rent and additional rent are adjusted and escalated
pursuant to the terms of the Lease. Furthermore, for purposes of calculating
Tenant's Monthly Expense and Tax Payment, Tenant's Pro Rata Share shall be
increased by an amount equal to the rentable square footage of the Must-Take
Space divided by the rentable square footage of the Building. The lease term for
the Must-Take Space shall commence, and Tenant shall commence payment of the
Base Rent and the additional rent for the Must-Take Space, upon the date of
delivery of the applicable Must-Take Space by Landlord to Tenant (the "Must-Take
Commencement Date"), and the lease term for the Must-Take Space shall expire on
August 31, 2018.

 

 
 

--------------------------------------------------------------------------------

 

 

Improvement of Must-Take Space. Tenant shall take the Must-Take Space in its "as
is" condition, and the construction of improvements in the Must-Take Space shall
comply with the terms of the Lease.

 

Other Terms. Except as specifically set forth herein, all other terms of this
Lease shall apply to the Must-Take Space as though the Must-Take Space was
originally part of the Premises. Upon delivery of the Must-Take Space to Tenant
as set forth herein, Tenant shall execute an amendment adding such Must-Take
Space to this Lease upon such terms and conditions promptly following delivery
of such amendment to Tenant by Landlord.

 

California Accessibility Disclosure. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Premises have not undergone inspection by a Certified
Access Specialist (CASp).

 

Brokers. Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment other than CBRE, Inc. and Jones Lang LaSalle (the "Brokers"),
and that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Amendment. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent, other than the
Brokers, occurring by, through, or under the indemnifying party. The terms of
this Section 7 shall survive the expiration or earlier termination of the term
of the Lease, as hereby amended.

 

No Further Modification. Except as specifically set forth in this Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

[signatures contained on following page]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

"LANDLORD"

HCP LS REDWOOD CITY, LLC,

    a Delaware limited liability company           By: /s/ Jon M. Bergschneider
                Name:  Jon M. Bergschneider                 Its: Executive Vice
President  



 





 

 



"TENANT"

CARDICA, INC.

    a Delaware limited liability company           By: /s/ Fred M. Bauer      

Its:

Vice President       Date: November 24, 2014               By: /s/ Robert Y.
Newell       Its: Chief Financial Officer       Date: November 24, 2014  

 